Case 1:19-mj-0O0067-BKE Document 22 Filed 12/12/19 Page 1 of 4

 

AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)
Return
Copy of warrant and inventory left with:

CAttetinEeg Mus aovl

 

Date and time warrant executed:

Case No.:
1:19-mj-067 12/9 S- 200M

Inventory made in the presence of :

CAVE LE LVS bE / M Chpnes Burs

Inventory of the property taken and name of any person(s) seized:

 

 

 

 

ONE CAMEKA, B2AcK Jw Cook W/ DETACHED BRITEXY IW CASE

i419

JO
AS
14

 

(
C a
S0+6 WY 21 9306192

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

3-1 7

Date: LZ bef
— 7 Executing officer's signature
_ er
osm Gaeta, Sfet1 a Meter

Printed name and title

 

 

 
Case 1:19-mj-00067-BKE Document 22 Filed 12/12/19 Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the .
,
Southern District of Georgia mil Aber

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

IN THE MATTER OF THE SEARCH OF:
8630 CRENSHAW DRIVE
GROVETOWN, GEORGIA

SEARCH AND SEIZURE WARRANT

Case No. — 1:19-mj-067

Nee ee es

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern —_—S— District of Georgia

 

(identify the person or describe the property to be searched and give its location):

All items as more fully set forth in Attachement A, " Property to be Searched," incorporated by reference as if fully forth
herein.

] find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal identifi the person or describe the property to be seized):

Contraband, evidence of the crime, fruits of the crime, instruments of the crime, concerning violations of Title 18, United
States Code, Sections 2251, 2252 and 2252A as more fully set in Attachment B "Items to be Seized," incorporated herein.

YOU ARE COMMANDED to execute this warrant on or before 23/20 (not to exceed 14 days)
% in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or 1 or fe ight because old cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to «Brian K. Epps
"(United States Magistrate Judge)

 

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

    

 

© for days (not to exceed 30) © until, the facts justifying, the later specifig date of
Date and time issued: iat * —A9/ 1 1 ao) A __ ins Wd ;
/ f ‘ a a wpe 's signature
City and state: Augusta, Georgia Brian K. Epps, United States Magistrate Judge

 

Printed name and title
Case 1:19-mj-00067-BKE Document 22 Filed 12/12/19 Page 3 of 4

ATTACHMENT A
Property to be searched

The property to be searched is

8630 CRENSHAW DRIVE
GROVETOWN, GA

a single family home, blue, green and beige in color, siding and stone home, and a
two car garage door beige in color. The premise to be searched includes, any
appurtenances to the real property, that is, the SUBJECT PREMISES and any
storage units/outbuildings. Due to the ability and ease for individuals to upload and
save child pornography onto media storage devices such as CDs, DVDs, and thumb
drives, which can be easily concealed and stored inside of a vehicle, the premises to

be searched includes vehicles owned by any resident/occupant of the SUBJECT

PREMISES. Photographs of the SUBJECT PREMISES’ are below:

 
Case 1:19-mj-0O0067-BKE Document 22 Filed 12/12/19 Page 4 of 4

ATTACHMENT B

DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

tL. A wireless operated camera with a black battery. Photo of the subject’s

camera is below.

 

2
